Citation Nr: 1045346	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating prior to March 
15, 2007, and to a disability rating greater than 10 percent 
thereafter, for asthma.

2.  Entitlement to a compensable disability rating for residuals 
of a right index finger dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1995 to October 1998 
and from December 1999 to October 2004.  The Veteran was 
honorably discharged from his first period of service and was 
discharged Under Other than Honorable Conditions from his second 
period of active service.  In December 2005, VA determined that 
the Veteran's discharge from his second period of service was 
Under Honorable Conditions for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled for a hearing before the Board in 
September 2008.  In January 2009, the Veteran asked to reschedule 
his hearing; however, by a decision dated February 2009, the 
Board found that the Veteran failed to appear for his September 
2008 hearing without good cause and denied his request for a 
rescheduled hearing.

The issue of an increased rating for residuals of a right index 
finger dislocation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has been prescribed medications to be used daily 
for his asthma.

2.  PFT testing has not resulted in an FEV-1 of 40 to 55 percent 
of predicted value or an FEV-1/FVC of 40 to 55 percent of 
predicted value and the Veteran has not required at least monthly 
visits to a physician or 3 courses per year of systemic 
corticosteroids.


CONCLUSION OF LAW

The criteria for a 30 percent rating for asthma have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.97, Diagnostic Code (DC) 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2005, December 2005 and March 
2006 that fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records.  The Veteran was afforded a VA medical examination in 
March 2005.  The Veteran was afforded the opportunity to appear 
before the Board for a hearing, but he failed to appear without 
good cause.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id.  at 126. The Court's decision in Hart appears to 
extend Fenderson to all increased evaluation claims.

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  In this regard, the Court has emphasized that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran seeks a compensable disability rating 
prior to March 15, 2007 and a disability rating greater than 10 
percent effective March 15, 2007, for service-connected asthma.  
The RO rated his condition under 38 C.F.R. §4.97, DC 6602 (2010), 
which provides a 10 percent evaluation where the Veteran has an 
FEV-1 of 71 to 80 percent of predicted value, or; an FEV-1/FVC of 
71 to 80 percent of predicted value, or; intermittent inhalation 
or oral bronchodilator therapy.  A 30 percent evaluation is 
warranted where the Veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation is warranted where the Veteran has an FEV-1 of 
40 to 55 percent of predicted value, or; an FEV-1/FVC of 40 to 55 
percent of predicted value, or; at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602 (2010).

An October 2002 VA treatment record shows that the Veteran 
complained of worsening asthma.  He was prescribed albuterol.  A 
February 2003 record shows that the Veteran was prescribed 
albuterol for his asthma.  He was to take it four times per day.

The Veteran had a VA examination in March 2005 during which he 
reported using an inhaler once or twice per day and medication 
for his nose once per week.  He could not identify the 
medications or inhalers he was using.  He said his condition is 
worse in the summer with his allergies.  He also reported several 
trips to the emergency room for his asthma, none of which 
required an overnight stay.

Testing showed the FEV-1 at 89 percent of the predicted value.  
The FEV-1/FVC measured 104 percent of the predicted value.  The 
assessment was airflows within normal limits.  The diagnosis was 
chronic asthma with daily use of medications.  

In February 2006 the Veteran had a VA examination for his ankle 
at which time he did not indicate that he was taking any 
medications other than Naproxen on his Medical History Form.

A VA outpatient treatment record dated March 15, 2007 shows that 
the Veteran reported no recent flare-ups and used his inhaler 
only three to four times per month.  The assessment was stable 
asthma.  The treating provider ordered a refill of the Veteran's 
inhaler, and ordered that he use it four times per day as needed.  
She also noted that if the Veteran started using his inhaler more 
frequently, an inhaled steroid might be needed.

The Board finds that, after resolving any reasonable doubt in the 
Veteran's favor, a 30 percent rating is warranted for his 
service-connected asthma throughout the appeal period based on 
the prescribed daily use of an inhaler for asthma.  The Veteran 
clearly was prescribed the asthma medications in 2002 and 2003 
which were to be used daily.  He also was provided with multiple 
refills.  He continued to use his inhaler on a daily basis as of 
March 2005.  The evidence also shows the continued prescription 
of the asthma medicine in March 2007 with orders to use it on a 
daily basis.  A disability rating greater than 30 percent is not 
warranted, however, because the competent evidence, including lay 
evidence, fails to show the required FEV-1 or FEV-1/FVC values, 
monthly visits to a physician for required care of exacerbations, 
or at least three courses per year of systemic corticosteroids.  
Based upon the totality of the evidence, the Board finds that the 
disability picture is more closely represented by the 30 percent 
rating.  

The Board also finds that, because the symptomatology 
attributable to the Veteran's service-connected asthma has been 
the same throughout the appeal period, staged ratings are not 
appropriate in this case.  See Fenderson, 12 Vet. App. at 119.



Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected disability 
or disabilities.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular Veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that Veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is not precluded from raising the question 
of extraschedular entitlement, however, see Floyd v. Brown, 
9 Vet. App. 88 (1996), and addressing referral where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the 30 percent rating assigned 
to the Veteran's service-connected asthma in this decision 
adequately compensates him for the level of disability he has 
experienced from his service-connected asthma.  As the assigned 
schedular evaluation is adequate, there is no basis for 
extraschedular referral in this case.  See Thun, 22 Vet. App. 
111, 114-15 (2008).  The Board further observes that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service- connected asthma that 
would take the Veteran's case outside the norm so as to warrant 
an extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), the Court held that a request for TDIU, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.  The 
Veteran has been incarcerated during the pendency of his claim.  
He has not alleged - and the evidence does not show - that his 
service connected disabilities have rendered him unemployable.  
Thus, the Board finds that the issue of entitlement to TDIU has 
not been raised in this case.  Id.


ORDER

Entitlement to a 30 percent rating for service-connected asthma 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran seeks a compensable rating for his service-connected 
residuals for his right index finger dislocation.  He had a VA 
examination in March 2005.  Unfortunately, the examination report 
does not address adequately the criteria necessary for rating 
purposes.  Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.  Accordingly, the Board finds that remand is necessary so 
that a new VA examination can be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected residuals of a right finger 
dislocation.  The claims file must be 
provided to the examiner for review.  The 
examiner is asked to determine the current 
severity of the Veteran's right finger 
disability and to state whether limitation of 
motion of the index finger results in a gap 
of one inch (2.5 centimeters) or more between 
the fingertip and the proximal transverse 
crease of the palm of the hand, with the 
finger flexed to the extent possible and 
extension is limited by no more than 30 
degrees.  If possible, the examiner is asked 
to review the VA examination from March 2005 
and indicate whether limitation of motion of 
the index finger resulted in a gap of one 
inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease 
of the palm of the hand, with the finger 
flexed to the extent possible and extension 
is limited by no more than 30 degrees.  The 
examiner also should address whether the 
Veteran's service-connected residuals of a 
right finger dislocation result in pain on 
use, flare-ups, weakened movement, excess 
fatigability and incoordination.  

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


